Case 19-00438-DSC13   Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40   Desc Main
                            Document    Page 1 of 11
Case 19-00438-DSC13   Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40   Desc Main
                            Document    Page 2 of 11
Case 19-00438-DSC13   Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40   Desc Main
                            Document    Page 3 of 11
Case 19-00438-DSC13   Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40   Desc Main
                            Document    Page 4 of 11
Case 19-00438-DSC13   Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40   Desc Main
                            Document    Page 5 of 11
LëL=pK=pÅçíí=^ääìãë                          MOJNUJOMNV




  Case 19-00438-DSC13   Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40   Desc Main
                              Document    Page 6 of 11
              IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 IN RE:                                   )
 WILLIE LEE NATHAN, JR AND                )       CASE NO. 190438
 ANGELA D. NATHAN,                        )
                DEBTORS.                  )


                         CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Chapter 13

 Plan has been served upon all creditors and the following by placing a copy of

 same in the United States mail, properly addressed and first-class postage prepaid

 OR via the Court’s electronic mailing service (CM/ECF) on this the 18TH day of

 February 2019.

 Bradford W. Caraway
 Chapter 13 Standing Trustee
 P. O. Box 10848
 Birmingham, AL 35202
 ctmail@ch13bham.com, via CM/ECF Noticing Service
 bcaraway13@ecf.epiqsystems.com, via CM/ECF Noticing Service

 creditor matrix

 Ira and Shelia Chaffin               Candle Brook Homeowner Association
 c/o James Robert Jr. Esq.            5137 Candle Brook Terrance
 P.O. Box 639                         Bessemer, AL 35022
 Gardendale, AL 35071

 H. Newton Burton DDS, PC             Progressive Leasing
 1771 Independence Ct. #2             10619 South Jordan Gateway
 NSMV=oáÅÜ~êÇ=^êêáåÖíçå=_äîÇK=p       Suite 100
 Birmingham, AL 35201                 South Jordan, UT 84095



Case 19-00438-DSC13    Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40     Desc Main
                             Document    Page 7 of 11
 Simon-Williamson Clinic, P.C.             T-Mobile
 P.O. Box 12366                            Bankruptcy Team
 Birmingham, AL 35202-2366                 P.O. Box 53410
                                           Bellevue, WA 98015-5341

 Ben Zarzaur                               Bill Hart
 Zarzaur and Schwartz, PC                  Registered Agent
 P.O. Box 11366                            5137 Candle Brook Terrace
 Birmingham, Al 35202                      Bessemer, AL 35022

 Karen Schwartz, Esq.                      Monica Moses
 1609 Richard Arrington Jr Blvd            Attorney for Creditor
 Birmingham, AL 35205                      1302 Main Avenue
                                           Northport, AL 35476

 Newton Burton, DDS                        Robert Townes, Esq.
 Registered Agent                          P.O. Box 96
 2045 Medical Center Drive                 Gardendale, AL 35071
 Birmingham, AL 35209

 Warren Bailey                             William D. Hasty Jr. Att
 Registered Agent                          2090 Columbiana Road
 2491 Pelham Parkway                       STE 2000
 Pelham, AL 35124                          Birmingham, AL 35216




                                           /s/ S. Scott Allums
                                           Of Counsel




Case 19-00438-DSC13    Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40   Desc Main
                             Document    Page 8 of 11
Label Matrix for local noticing        Exeter Finance LLC, c/o AIS Portfolio Servic   U. S. Bankruptcy Court
1126-2                                 4515 N Santa Fe Ave. Dept. APS                 Robert S. Vance Federal Building
Case 19-00438-DSC13                    Oklahoma City, OK 73118-7901                   1800 5th Avenue North
NORTHERN DISTRICT OF ALABAMA                                                          Birmingham, AL 35203-2111
Birmingham
Mon Feb 18 14:10:13 CST 2019
ADT Security Services                  ADT Sercurity                                  AT ant T
P.O. Box 650485                        3190 S Vaughn Way                              208 S Akard Street
Dallas, TX 75265-0485                  Aurora, CO 80014-3512                          Dallas, TX 75202-4206



Alabama Power Company                  Allied Cash Advance                            American Family Care
P. O. Box 12545                        3014 Allison Bonnett Memorial Drive            MSC 10000020
Birmingham, AL 35202-6545              Bessemer, AL 35023-2396                        P.O. Box 830810
                                                                                      Birmingham, AL 35283-0810


Amsher Collection Services Inc         Baptist Medical Center-Shelby                  Bessemer Utilities
4524 Southlake Pkwy STE 15             1000 1st N                                     P.O. Box 1246
Birmingham, AL 35244-3271              Alabaster, AL 35007-8703                       Bessemer, AL 35021-1299



Brookwood Primary Care, Hoover         CREDIT ACCEPTANCE                              Commonwealth Financial Systems
2547 John Hawkins Parkway STE 103      25505 W 12 MILE RD SUITE 3000                  245 Main St
Birmingham, AL 35244-3554              SOUTHFIELD MI 48034-8331                       Scranton, PA 18519-1641



Consumer Portfolio                     Consumer Portfolio Service                     Credit Acceptance Corp.
19500 Jamboree Road STE 500            P.O. Box 57071                                 P.O. Box 5070
Irvine, CA 92612-2437                  Irvine, CA 92619-7071                          Southfield, MI 48086-5070



Credit Warrior Finance LLC             Emergency Physician Associates                 Emergency Physicians Associates
5324 Highway 17 South                  2010 Brookwood Medical Center Drive            c/o Franklin Collection Service
Helena, AL 35080-3604                  Birmingham, AL 35209-6804                      P.O. Box 3910
                                                                                      Tupelo, MS 38803-3910


Enchanced Recovery Corporation         Exeter Finance Corp                            Franklin Collection Services
P.O. Box 57547                         P.O.Box 166097                                 2978 W. Jackson Street
Jacksonville, FL 32241-7547            Irving, TX 75016-6097                          Tupelo, MS 38801-6731



IC Systems Collections                 Internal Revenue Service                       Keitra Operton
P.O. Box 64378                         Centralized Insolvency Operations              96 Tolbert Circle
Saint Paul, MN 55164-0378              P.O. Box 7346                                  Montevallo, AL 35115-9157
                                       Philadelphia, PA 19101-7346


Midwest Recovery Systems               ONeal Credit Union                             (p)PROG LEASING LLC
514 Earth City PZ 100                  744 41st St North                              256 WEST DATA DRIVE
Earth City, MO 63045-1303              Birmingham, AL 35222-1124                      DRAPER UT 84020-2315


             Case 19-00438-DSC13    Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40                   Desc Main
                                          Document    Page 9 of 11
RAC Dealership, LLC dba American Car                 Regions Bank                                         Regions Bank
Center                                               1900 - 5th Ave., No.                                 P.O. Box 10063
9842 Parkway East                                    Birmingham, AL 35203-2670                            Birmingham, AL 35202-0063
Birmingham, AL 35215


Rosen Harwood, P.A.                                  SANTANDER CONSUMER USA                               Santander Consumer USA
Attorney at Law                                      P.O. Box 560284                                      P.O. Box 961245
2200 Jack Warner Parkway STE 200                     Dallas, TX 75356-0284                                Fort Worth, TX 76161-0244
Tuscaloosa, AL 35401-1014


Smithermans Pharmacy                                 Spina and Lavelle PC                                 Spire Alabama /Alabama Gas Corporation
703 Main Street                                      One Perimeter Park South                             2101 6th Avenue North
Montevallo, AL 35115-3700                            Suite 400N                                           Birmingham, AL 35203-2761
                                                     Birmingham, AL 35243-2327


Sprint                                               State of Alabama                                     Tkiaya Duncan-Young
P. O. Box 105243                                     Legal Division Dept. of Revenue                      5021 Candle Brook Place
Atlanta, GA 30348-5243                               P.O. Box 320001                                      Bessemer, AL 35022-8334
                                                     Montgomery, AL 36132-0001


U. S. Attorney                                       Uhaul Moving & Storage                               (p)VANDERBILT MORTGAGE AND FINANCE INC
1801 Fourth Avenue, North                            2797 Pelham Pkwy                                     P O BOX 9800
Birmingham, AL 35203-2101                            Pelham, AL 35124-1755                                MARYVILLE TN 37802-9800



Verizon Wireless                                     Verizon Wireless                                     WELLS FARGO CARD SERVICES
P.O.Box 650051                                       PO Box 660108                                        RECOVERY DEPARTMENT
Dallas, TX 75265-0051                                Dallas, TX 75266-0108                                PO BOX 9210
                                                                                                          Des Moines, IA 50306-9210


Wells Fargo Card Services                            Woodforest National Bank                             Angela D Nathan
Crdt Buru Dispute Resolution                         P.O. Box 7889                                        5021 Candle Brook Place
P.O. Box 14517                                       The Woodlands, TX 77387-7889                         Bessemer, AL 35022-8334
Des Moines, IA 50306-3517


(p)CHAPTER 13 STANDING TRUSTEE                       S Scott Allums                                       Willie Lee Nathan Jr.
ATTN BRADFORD W CARAWAY                              506 North 18th Street                                5021 Candle Brook Place
PO BOX 10848                                         Bessemer, AL 35020-4818                              Bessemer, AL 35022-8334
BIRMINGHAM AL 35202-0848




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Progressive Leasing                                  Vanderbilt Mortgage and Finance, Inc.                Bradford W. Caraway
10619 South Jordan Gateway                           Attn: Customer Service                               Chapter 13 Standing Trustee
Suite 100                                            500 Alcoa Trail                                      P O Box 10848
South Jordan, UT 84095                               Maryville, TN 37804                                  Birmingham, AL 35202-0848

             Case 19-00438-DSC13               Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40                            Desc Main
                                                    Document     Page 10 of 11
                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Vanderbilt Mortgage and Finance, Inc.             End of Label Matrix
P. O. Box 9800                                       Mailable recipients    53
Maryville, TN 37802-9800                             Bypassed recipients     1
                                                     Total                  54




             Case 19-00438-DSC13               Doc 19 Filed 02/18/19 Entered 02/18/19 14:13:40                            Desc Main
                                                    Document     Page 11 of 11
